 BARNARD AND BURKE. INC.Barnard and Burke, Inc., Construction Division andRonald Russell RichardsonUnited Brotherhood of Carpenters and Joiners ofAmerica, Millwright Local 720 and Ronald RussellRichardson. Cases 15-CA-5653 and 15-CB-1633September 28, 1978SUPPLEMENTAL DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn November 8, 1977, Administrative Law JudgeRussell M. King, Jr., issued the attached Decision inthis proceeding. Thereafter, the Respondent Unionfiled exceptions and a supporting brief, and the Gen-eral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, only to the extentconsistent herewith.The Administrative Law Judge found that the Re-spondent Union sent a letter dated March 17, 1976,3to the Respondent Employer stating that it had noobjections to the employment of discriminatee Rich-ardson at the Texaco plant or at any other location. Acopy of this letter was sent to Richardson. The Re-spondent Employer then sent a letter dated March 25to Richardson containing a valid offer of reinstate-ment. Richardson rejected this offer by letter datedApril 9. The Administrative Law Judge concludedthat the backpay period was tolled on April 9. The' The Respondent Employer has excepted to certain credibility findingsmade by the Administrative l aw Judge. It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Drs' Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis fir reversing his findings.The Administrative Law Judge found, and we agree, that it was unneces-sary to resolve the credibility issue concerning whether or not discriminateeRichardson received the referral to Wyandotte Chemical. The record revealsthat Wyandotte was a chemical plant where chlonne was used and thatchlorine fumes were occasionally present in the plant. Thus, Richardsonwould not have been able to accept the job even if he had received thereferral.IThe Administrative Law Judge inadvertently erred by stating at onepoint that the sixth referral made by the Respondent Union was on March10. 1975 That referral swas made on November 10, 1975. We further notethat the appendix supplied by the Administrative Law Judge contains aminor inaccuracy with respect to the fifth referral made by the RespondentUnion. However, this referral is correctly described in the AdministrativeLaw Judge's Decision1 All dates are In 1976 unless otherwise indicated.Respondent Union contends that its backpay liabilityshould not be determined upon the basis of the dateof the discriminatee's rejection or acceptance of theoffer of reinstatement, but rather upon the date of theUnion's letter of notification that it had no objectionto Richardson's reemployment. We find merit in thisexception.In the Decision by Administrative Law Judge PaulE. Weil, issued March 9 and adopted by the Board onApril 12, the Respondent Union's action towardRichardson was found, inter alia, violative of Section8(b)(2); consequently, it was ordered to notify the Re-spondent Employer that it had no objection to Rich-ardson's employment and to send Richardson a copyof said notification. The Respondent Union's March17 letter of notification constitutes compliance withthis Order. The Board's usual policy in this situationis to toll the backpay liability 5 days after such notifi-cation.4Accordingly, we find that the RespondentUnion's backpay liability is tolled on March 22, 5days after its letter of notification dated March 17.Our finding with respect to the tolling of the back-pay period requires a recalculation of the amount ofbackpay due from the Respondent Union. The Re-spondent Union's liability is tolled on March 22, 9days prior to the end of the first quarter in 1976.Thus, the Respondent Union is primarily liable for allfour quarters of 1975 and for only 11.72 weeks of thefirst quarter of 1976. Using the same method of deter-mining backpay as used for the other quarters we findthat the Respondent Union is primarily liable for$1,089.14 in the first quarter of 1976.5The Respon-dent employer is solely liable for the last 9 days of thefirst quarter and for the remainder of the secondquarter of 1976.Thus the Respondent Union is primarily liable andthe Respondent Employer is secondarily liable for thefollowing amounts of backpay, by quarter.1. 1975, Qtr. I2. 1975, Qtr. 113. 1975, Qtr. III4. 1975, Qtr. IV5. 1976, Qtr. I$ 873.002,623.001,881.004,181.001,089.14$10,647.144 Westwoed Plumbers, 131 NLRB 562 (1962). See also H C. MacaulasFoundry Company, 223 NLRB 815 (1976).5 In calculating this figure, we have not reduced the backpay due fromRespondent Union for this quarter by deducting the S90 interim earningsfrom Poche Auto Salvage and Wrecker Service. Richardson's testimony indi-cates that these earnings occurred during the last 9 days of the first quarter of1976. Thus, he stated that he rejected the last referral on March 22 partlybecause he had the promise of another job with the salvage company. Itwould therefore appear that as of March 22, the tolling date. Richardson wasnot working at the salvage company and that he began working there subse-quent to that date.238 NLRB No. 76579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, the Respondent Employer is soley lia-ble for the following amounts of backpay, by quarter.1. 1976, Qtr. I $430.862. 1976, Qtr. II $385.00$815.89ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,United Brotherhood of Carpenters and Joiners ofAmerica, Millwright Local 720, its officers, agents,and representatives, is primarily liable for $10,647.14,and the Respondent, Barnard and Burke, Inc., Con-struction Division, Baton Rouge, Louisiana, its offi-cers, agents, successors, and assigns, is secondarily lia-ble for $10,647.14 and solely liable for $815.86, andthat said Respondents shall pay to Ronald RussellRichardson, in accordance with the computationscontained herein and contained in the backpay speci-fication filed herein, as amended, these sums togetherwith interest, less any lawful tax withholdings.SUPPLEMENTAL DECISIONRUSSELL M. KIN(G, JR., Administrative Law Judge: Thisis a backpay proceeding which was heard before me in Ba-ton Rouge. Louisiana, on November 8, 1976. The backpayspecification had issued on September 1, 1976. Upon therecord as a whole, including my observation of the witness.'the briefs filed by the General Counsel and the RespondentUnion,' and the arguments of counsel, I hereby make thefollowing:FINDIN(iS OF FA 11. PRO(CEDURAI. HISTORYOn April 8, 1975, Ronald Russell Richardson, an individ-ual, filed charges against the Respondent Employer, Bar-nard and Burke, Inc., Construction Division, and againstthe Respondent Union, United Brotherhood of Carpentersand Joiners of America, Millwright Local 720 (herein calledthe Union), alleging violations of Section 8(a)(1) and (3)and Section 8(b)(1)(A) and (2) of the National Labor Rela-tions Act, respectively'. A consolidated complaint was is-sued on May 12, 1975, and the case was initially heard byAdministrative Law Judge Paul E. Weil on January 8,I The facts found herein are based on the record as a whole and upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of the probability, the demeanor of the witnesses, and theteaching of N.L.R.B. v. Walton Manufacturing Compnarn & Loganville PantsCompanv, 369 U.S. 404. 408 (1962). As to those witnesses testifying in con-tradiction to the findings herein, their testimony has been discredited. eitheras having been in conflict with the testimony of credible witnesses or becauseit was in and of itself incredible and unworthy of belief. All testimony hasbeen reviewed and weighed in the light of the entire record.I The Respondent Employer made no appearance in this backpay pro-ceeding and filed no brief herein1976.' Judge Weil's Decision issued March 9, 1976, whereinhe found violations as alleged and his decision was affirmedby the Board on April 12, 1976.4The employer was foundto be secondarily liable for monetary reimbursement, be-hind the union, which was found to have induced the dis-charge or layoff.II. till ItFII)EN( I ANI) SIISl()ONY5The backpay specification was drafted on behalf of theBoard by Mr. R. Kelly Baird, a compliance officer for Re-gion 15. The backpay period began on March 12, 1975,6and according to Baird, the Respondent Company mailed aletter to Richardson on March 26, 1976, in which "a validreinstatement was offered." Richardson, by letter post-marked April 9. 1976. declined the offer of reinstatement.'Joe W. Bennett was the union's business representativeand financial secretary. Up to July 1975, he had worked asa millwright in the greater Baton Rouge area for 16 years.As a millwright Bennett's time had been split between newconstruction work and maintenance work ("periodic teardown and re-overhaul" work on machines). Bennett testi-fied that the two types of work were under separate agree-ments or union contracts and that the "presidential agree-ment committee, the pink book" applied to maintenancework. This agreement applied to maintenance work at theTexaco plant at Convent, Louisiana. some nine additionalplants in the Baton Rouge area, and the Hercules plant inPlaquemine, Louisiana. Two types of maintenance weregenerally involved. The first consisted of permanent typemaintenance which is accomplished while the plant is inoperation or "on stream." The second type is known asturnaround work or contract maintenance and is usually oflimited duration and accomplished when the plant is tem-porarily shut down. According to Bennett, this turnaroundwork usually involved overhauling machinery, and its ob-jective was to enable the plant to get back into operation orto get back "on line" as quickly as possible, necessitatingmore than normal amounts of overtime. In accordance withthe union contract, employers (maintenance companies)A similar case had also been heard by Administrative Law Judge WaliterH. Maloney,. Jr.. regarding Richardson's cousin, Malcolm Richardson.(Cases 15 CA 5552 and 15 CB 1589; 221 NLRB 55 (1975)}.4 By stipulation of all parties (including the Employer) the onls issue hereis the amount of backpay due the individual employee, Richardson.'Much of the evidence and testimony in this case centers around 10 jobreferrals of and to Richardson by the Union's business representative. JoeBennett. Six of these job referrals were noted on two adjoining pages of theUnion's "out of work book" and future references to said hook are directedsolely to the two applicable pages, which were introduced into evidence. Asummary of the 10 referrals. together with the ultimate results and otherappropriate information taken from the testimony herein, is found at the endof this Decision as "Appendix" [omitted from publication.) These referralswere to various plants in the Baton Rouge I ouisiana. area. Although theworker or "millwright" physically reported to (and worked at) the plantinvolved. he actually reported to the maintenance company at the plantsitewhich had the plant under contract to perform the required maintenance onthe plant's machinery. The workers were actually referred by the Unionunder a separate and general labor contralct between the Union and themaintenance companies. The actual trade involved is that of a "millwright,'which is used interchangeably herein with the term "worker,"6 The commencement date is undisputed.7 Both letters were admitted into evidence and in fact reflect clearly anoffer and a declination, as depicted by Baird in his testimony. The Union. byletter dated March 17. 1976, had also notified the Respondent Company,Richardson. and the Board. that it had "no objectiion to the emplosment" ofRichardson.580 BARNARD AND BURKE. INC.would secure millwrights for turnaround work by callingthe Union, who would in turn refer employee members tothe various turnaround jobs from the "out of work list."Bennett indicated that when a referral from the list is made,he usually gave the employee a referral slip containing thename of the plant and the individual at the plant to contact.The results of the referral are also noted on the out-of-worklist?, which is also signed by the employee on the date, orshortly after, he became out of work. The list is also kept inBennett's office and was maintained by him.Bennett further testified that he had at one time or an-other worked in all the plants covered by the Union exceptthe Texaco plant in Convert, Louisiana, which he had vis-ited "at least 6 times" as business representative of theUnion. The companies receiving maintenance or repaircontracts from the plants and covered by the union contractor agreement, were required to file monthly dues-checkoffreports to the Union containing union dues withheld andtotal hours worked by those millwrights referred from theout-of-work list.Bennett further indicated that since he became theUnion's business representative in mid-July 1975, he had"offered ...and made [Richardson] quite a few" referrals.The first, according to Bennett, was on July 31, 1975, andwas for turnaround maintenance at the Dow Chemicalplant in Plaquemine, Louisiana, at $8.58 per hour.9 Bennettwas uncertain as to the length of the job, indicating "[pJos-sibly a month ... I couldn't say for certain," and he furtherrelated that Richardson had "quit voluntarily" on August24.1' In such jobs, the plant or company itself is responsiblefor safetv precautions and according to Bennett the workers"are supplied all safety equipment which is needed to per-form the work in a safe manner ...[including] respiratorsor fresh air masks" in areas containing "chlorine and any-thing that was hazardous ...."The next Bennett referral came on September 4, 1975,when, according to Bennett, he telephoned Richardson andinformed him of a job at the Wyandotte Chemical plant inGeismar, Louisiana, which was being serviced by the Re-spondent Employer herein." This job initially involvedg Thai portion of the list applying to Richardson was admitted into evi-dence in this case and the information and notations thereon regarding Rich-ardson will be discussed later in this Decision. Richardson signed the list onAugust 27. 19759 Bennett essentially testified that all turnaround and maintenance workwas paid at the rate of $8.58 per hour through the backpay period involvedherein. There is also agreement on this rate and as to the formula used in thebackpay specification,10 By letter dated September 3, 1975, the Union informed the Board(through Region 15) of the Dow referral. so indicating that Richardson hadquit after I month. According to Bennett on cross-examination, the superin-tendent for the maintenance company on the site (National Maintenance).one "Leondard Hall" (who did not testify in this case). later related thatRichardson had quit because "he said he had hurt his back."ii The referral was noted on the out-of-work list. Unless otherwise noted.all subsequent Bennett referrals discussed hereafter were noted on said list.There is a noticeable alteration on the list relative to this referral of Septem-ber 4, 1975. to Wyandotte. The letters "TD" (for "turned down") appearabove a lined-out notation. The notation which has been lined out is notlegible from the exhibit itself However, the General Counsel claims hereinthat the original notation was "no ans" (no answer) and that Bennett himselfaltered the entry recently and in preparation for this case Bennett laterdenied this, indicating that he in fact called Richardson twice on September4, 1975, regarding the Wyandotte referral and that on the first call he got "noanswer," but that on the second call later in the da) Richardson "turneddown" the referral This issue becomes unimportant but will be brieflN men-tioned later hereinturnaround maintenance and then "just regular mainte-nance. possibly a few months work ... with some overtime"according to Bennett, indicating that Richardson turneddown the referral without a reason. Two other workerswere also referred to the Wyandotte job, accepted it and,according to Bennett, remained on the job until "[he] be-lieveld] ... the first Monday of January 1976." when theywere "laid off."The next referral was on September 26, 1975, for turn-around maintenance at Petro (or Petrochem as its Mono-chemi2plant) at Geismar, Louisiana. The work at this plantincluded sandblasting and working with or around acety-lene fumes, which were more prevalent at this particularplant than at any other in the area. Richardson acceptedthe Petro referral and apparently worked there in Septem-ber and October of 1975."The fourth referral according to Bennett was on October15, 1975, to the Allied Chemical plant in Geismar, Louisi-ana, for turnaround maintenance under a maintenance con-tract with National Maintenance. Tfhis referral is noted inthe out-of-work book, and Bennett testified that he tele-phoned Richardson about the referral and that Richardsonsimply stated that "he didn't believe he would take it." Ben-nett further added that if "he [Richardson] gave me a rea-son, I don't recall." Bennett also referred two other workersto the the job and both apparently accepted the referral:the job lasted approximately 6 or 7 days and involved a 12-hour day,'4 and thus overtime (time-and-a-half on weekdaysand double pay on Sundays).'The next and fifth referral claimed by Bennett was turn-around maintenance at the Dow Chemical plant on Octo-ber 27, 1975, and was by phone. According to Bennett,Richardson, without reciting a reason, turned the referraldown, which lasted until November 23, 1975. This referralwas followed on March 10, 1975, with the sixth referral,again to Allied Chemical, for turnaround maintenancesRichardson rejected the referral, and according to Bennett,two other workers were sent and accepted the referral, re-" This term was apparently used by Bennett as descriptive of the type ofchemicals or substance produced at the plant which were commonly referredto as monochem. The hourly rate at this plant was apparently slightly morethan $8.58 as this plant (or Barnard and Burke's maintenance contract withthe plant) did not, for some reasons fall under the union's "presidentialagreement" or the regular contract. The deviation was apparently so slightthat the parties agreed that it did not change the basic computations used inthe backpay specification.ii Bennett, in his testimony, did not indicate how long Richardson workedat Petro and the reason for his termination. The backpay specification listsearnings from Petro to be S303 in quarter 11 of 1975 and $230 in quarter 111.This referral was not listed on the out-of-work list." By letter dated October 21. 1975, the Union informed the Board.through Region 15 that Richardson had been offered and had rejected theAllied referral. Also in that letter, the daily hours were listed as "eleven" andnot 12 as Bennett testified.'5 Bennett testified that "all turnaround [maintenancel has overtime whenthey first start." but no specific number of hours or days were mentioned.The backpay computations generally considered such overtime, using theearnings of two employed millwrights dunng the backpay period as an ex-ample. As indicated earlier, the parties are in agreement here.16 In addition to the notation of this referral on the out-of-work list, thereis another notation immediately before it indicating a referral or call onNovember 9, 1975, resulting in "NO ANS." The plant designation is notlegible. I conclude, for whatever value, that this notation was meant to indi-cate that Richardson was also called regarding the Allied job on November9 but could not be reached.5R81 8)DECISIONS OF NATIONAL. LABOR RELATIONS BOARDmaining beyond the turnaround period and in fact workingon permanent maintenance until April 27. 1976.'7The next and seventh referral Bennett claimed was onDecember 23 to the Hercules plant, under the RespondentEmployer, at Plaquemine, Louisiana. According to Ben-nett, the job duration was approximately I week and Rich-ardson "just turned it down ... with [n]o reasons." Bennettindicated that this Hercules plant produced chemicals, in-cluding "methanol," and that the job included overtime ( 12hours per day).The eighth referral came on January 9, 1976,18 to theTexaco plant, also under the Respondent Employer, inConvent, Louisiana. Richardson's original worksite at thecommencement of the backpay period in March 12. 1975.According to Bennett, Richardson initially accepted thisjob but "quit ... in March."? Bennett indicated that hedidn't learn of Richardson's departure until much later andhad no idea why Richardson "quit." although he [Bennett]did indicate that the job developed into regular mainte-nance and continued (as of the date of the hearing of thiscase on November 18, 1976).20 Bennett further testified.without objection, to a conversation he had with a certainSid Blanchard, who was in charge of Respondent Employ-er's "over all ... maintenance work." According to Bennett,the conversation took place beiore Richardson allegedlyquit the Texaco job in March, and during the conversationBennett asked Blanchard if he was going to "lab Richard-son off after the turnaround," to which Blanchard replied"no. because he would just have to hire him back when hegot orders from the... Board."2'The ninth referral by Bennett was to the Charles W.Hogg Co.. plant in Baton Rouge "in March."2This plantmanufactured paper, but according to Bennett it was "nodifferent from any other chemical plant" and had "a littlechlorine smell ... [which was] just the smell of paper." Inaddition to Richardson. Bennett testified that he also re-ferred four other workers to this job and that while two ofthe workers worked 46 hours and the other tw o worked 90hours on the job, Richardson did not "hire on" and gotcredit for 2 hours of "show-up time."2;m The turnaround period was simply that period of time the job lasted.Bennett was uncertain as to what the initial and turnaround period was therebut testified that turnaround periods at Allied "usually... [lasted] from 8 to15 or 16 days." Preprinted time and earnings sheets from National Mainte-nance were admitted into evidence reflecting that the two employees beganat Allied on November 11 1975. and remained until April 27. 197612 The out-of-work list notation indicates this referral was on January 12.and there was some uncertainty in Bennett's testimony as to the exact date.There was also a referral slip issued for the job and it was dated Januars 9.9 Richardson worked here for approximately 2 months. The record re-flects. and Bennett testified, that often turnaround work turns into regular orpermanent work depending upon the worker's ability and the plant's needThe decision, however, and according to Bennett. was completely up to the"contractor" (the maintenance company involved)20 The Respondent Employer's Maintenance Manager Shipp later testifiedthat there was only a turnaround job and lasted only slightly more than 2-1/2 months, although some millwrights remained beyond the turnaround ona permanent basis.21 Administrative Lasw Judge Weil's D)ecision issued on March 9, 1976,and the Board's final Order was issued April 12, 1976.22 This referral is not noted on the out-of-work list.2! These 2 hours land the total hours of the other four employees) are alsoreflected on a dues-checkoff report filed by Hlogg for Malrch 1976 and admit-ted into evidence in the case. According to Bennett. the "show up time" isprovided for in "the agreement." This referral is also not noted on the ou t- ofThe tenth and final referral was on March 22, 1976, tothe Exxon plant or refinery, under National Maintenance.in Baton Rouge.24Bennett likened the Exxon plant also tothat of the Texaco plant in Convent, Louisiana. He alsoreferred "quite a few" workers to this job which lasted "ap-proximately 4 to 6 weeks." Richardson rejected the referral,and according to Bennett, he "just didn't want to go" andgave no reason.Regarding other employment outside of the union-re-lated plant work and during the period of between August1975 and April 1976, Bennett testified that Richardsonworked at an auto salvage company called Poche Auto Sal-vage and Wrecker Service and also opened and worked at abar after he left the Texaco plant in March 1976.On cross-examination, Bennett conceded that he knew,"shortly after [Richardson] was injured on the job" that he(Richardson) had an eye condition as a result of the injury.Although uncertain as to the date of the injury, Bennettfurther conceded that, at least as early as January 8, 1976,he knew Richardson had two operations on the eye andthat the condition involved a missing "lens" from the eye.2'Bennett related that working in some of the chemical plantswas "hazardous maybe in one respect [because of certaingases which are leaked], but you have all the safety equip-ment necessary ...." One gas or fume encountered inchemical plants was chlorine, found in a "chlorine block" inwhich, or where, turnaround employees or millwrights weresent to work on occasions. According to Bennett, the safetyequipment issued and used to guard against the hazards ofsuch gases or fumes included a respirator, (which does notcover the eyes) and "mono-goggles" which are "vented,"resulting in the "possibility" of the fumes coming into con-tact with a worker's eyes.Bennett further testified that there were "not a lot ...[but] some" turndowns in turnaround referrals to chemicalplants, as well as other plants, but that he "never" asked thereason and "[n]o one ever complained."2'Tommy Hollinsworth testified that he received a referralto the Wyandotte Chemical plant from Bennett on Septem-ber 4, 1975, and that he remained until January 5. 1976.work list. nor is the subsequent referral discussed hereafter. the last entry onthe list is the earlier January 9 referral toi Texaco.24 After testimony regarding this Exxon referral, Bennett attempted to re-ter to yet another referral on September 27, 1976. this being beyond thebackpay penod claimed in the backpay specification (ending Apnl 9. 1976).counsel for the General Counsel objected, which objection I sustained,:' Bennett was present during Richardson's testimony both in the instantproceeding and in the earlier unfair labor practice proceedings herein onJanuary 8, 1876. In that case. Administrative Law Judge Weil concludedthat Richardson's injury had not in fact caused his removal from the "labormarket in his chosen trade," but further noted that "the only problem that[Richardsonl had suffered as a result of his injury ..was when he wasrequired in the chemical factory to work in the midst of fumes which affectedhis bad eye." Judge Weil also noted that Richardson had testified there wereno such fumes at the Texaco plant in Convent, Louisiana 1w here Richardsonwas working at the beginning of the backpay period herein) and that therewas no job there that he was unable to do As noted earlier herein, Bennettreferred Richardson to the Texaco plant on January 9. 1976. According toBennett the job became regular but after approximately 2 months Richard-son quit. This referral and Richardson's actions will be discussed at somelength later in this decision.26 In his cross-examination Bennett initially and specifically applied this toRichardson but later added "[n]ot that I recall." further indicating that thereason for the turndown was the worker's business and that if one is evergiven "it goes in one ear and out the other."582 BARNARD AND BURKE. INC.when he left by virtue of a "reduction in force."2' Hollins-worth's average workweek at Wyandotte was 40 hours, andthe work involved, according to Hollinsworth, the repair offans and "general work." This plant produced chlorine, andHollinsworth indicated that several workers were "sent...down" (or referred), and while four of the men worked on"the turnaround part," Hollinsworth and another workerworked on "scheduled ...regular maintenance." Hollins-worth further testified that once during the job at Wyan-dotte a chlorine leak had to be fixed, involving the use of arespirator for "a few minutes," and that sometimes in theplant he was exposed to chlorine "vapor or smell," but notthe actual gas. Hollinsworth also stated he had worked for 3months during the summer of 1975 at the Allied Chemicalplant and that although conditions on that job were"good," there were "phos acid ... [or] fertilizer" dust in theair, but that it did not bother him because he was wearingglasses all of the time.2"Jeff Thompson testified that he too was referred to theAllied Chemical plant in November of 1975 and that theinitial turnaround job consisted of "repairing a kiln ...forabout 18 nights." working I I hours per night through week-ends and receiving time-and-a-half on Saturdays and dou-ble-time on Sundays. There was "some smoke" in the kiln,but at one end there was a ventilation fan, and Thompsonindicated there "wasn't enough [smoke] to bother [him]."After the initial turnaround job. Thompson was transferredto the "shop." where he remained in regular maintenancefor approximately 3-1/2 months.Milton Frank related that on December 22. 1975. he wasreferred and reported to a turnaround job at the Herculesplant in Plaquemine, Louisiana, which lasted until January3. 1976, and involved 12 hours a day, including Saturdaysand Sundays.2According to Frank, eight or nine workerswere working on this turnaround and the working condi-tions were "fine to [Frank andj ...never bothered [him]."Justin Carrier testified regarding a referral he receivedand accepted to the Exxon plant in March 1976, where heremained until April 12, 1976.'0 Carrier indicated that therewere 10 to 12 other workers at this job, involving 12 hoursa day and including some Saturdays and Sundays. The ac-tual work consisted of the maintenance and servicing of aturbine in the refining area of the plant, and the workingconditions were "suitable" according to Carrier,Sid Blanchard was the Respondent Employer's mainte-nance manager. As such, Blanchard was responsible for im-plementing the maintenance contracts his company hadwith the Texaco plant in Convent and the Wyandotte andHercules Chemical plants in Geismar.3According to27 According to Bennett this was Richardson's second referral. which heturned down, Richardson denies having received this referral which involvesthe out-of-work list alteration controversy. It should also he noted here thatall workers or millwrights testifying in this case were members of I.ocal 720.8 According to Bennett. he referred Richardson to Allied on October 15and November o0. 1975. and Richardson rejected both.29 thls was the seventh Richardson referral which, according to Bennett,Richardson rejected."This was the tenth and last Richardson reterral. on March 22. 1976, alsorejected by Richairdson11 Other evidence and testimony indicate that the Hercules plant was notin Geismar but in Plaquemine. The discrepancy here I conclude is unimpor-tani and there is no evidence that more than one Hercules plant Is involvedin this case. According to Bennett. Richardson was referred to all threeplants Ion Jalnuary 9. 1976. on September 4. 1975. and on December 23.Blanchard, the nature of the work at all 3 plants was thesame but "the conditions could be vastly different," includ-ing the use of various chemicals. While ammonia was usedat Hlercules. and more frequently at Wyandotte, chlorinewas also used at Wyandotte. Texaco, an oil refinery (asopposed to a chemical plant) was yet another situation ac-cording to Blanchard, wherein the worker encountered pe-troleum products such as crude oil, methane gas, and hy-drocarbons. as opposed to a "vast list of chemicals" foundin such plants as Wyandotte and Hercules.A fourth plant operated by the Respondent Employerwas Monochem, located within a 2-mile radius of two otherplants engaging in similar production activities involvingtoxic fumes.'? Blanchard testified that approximately once aweek (and more frequentlybat times) there occurred one ormore "spills." resulting in "toxic fumes [being] carried fromplant to plant." According to Blanchard. this would nothappen at a plant like Texaco. although he conceded thatgenerally there was some hazard in all work performed bymillwrights.Joseph Shipp had been the Respondent Employer's su-perintendent of maintenance at the Texaco plant in Con-vent, Louisiana. for 6 Nears." Shipp testified that there wereno ammonia fumes at the Texaco plant and only "a littlechlorine that [came] in by cylinders on a truck" and that nomillwrights had ever complained about chlorine at theplant. Shipp also confirmed that there had been a turn-around at the Texaco plant starting "around January 10.1976," and lasting to "almost the middle of March." Ac-cording to Shipp. both Ronald Richardson and his cousinMalcolm initially started the turnaround but both quit ap-proximately March 5 or 6 after explaining that they had"trouble" and "harassment" with and from other mill-wrights and were leaving "as a favor to [Shippj so we couldget the plant back into operation."3 In his testimony Shippdid not indicate the number of millwrights employed on theturnaround. but he did acknowledge that about 14 mill-1975. respectivel). Further. and according to Bennett, Richardson rejectedthe W)yandotte and Hercules referrals and accepted the Texacio referral butquit after 2-1 2 months Richardson was emplosed at the lexaco) plant atthe beginning of the backpay period (March 12. 1975).I The Monochem plant has also been referred to herein as Petro or Petro-chem and involved the third Bennett referral of Richardson on September26. 1975, which was rejected. The other two plants in the Monoihem areaare not directly involved In this case but the three together appeared. froiiBlanchard's testimony. to present or insolve slightly different working condi-tions because of their close proximits."' It is appropriate here (and again) to reiterate that such maintenancecompanies as the Respondent Emplo)er herein were retained and employedby the various chemicall and oil companies at the various plants discussedherein to supply said plants with the labor needed to perform the necessarymaintenance requirements Thus. individuals like Shipp. and the workers ormillwrights themselves, were actually employees of the maintenance corm-pany servicing the actual plant involved Their arrangements or agreementswith the chemical or oil company was separate and apart firom the agree-ment or contract the Union had with the maintenance companies, cillec-tivels. to furnish or refer the actual w orkers periodicalls and when neededU Both Ronald and Malcolm Richardson testified In this case. and themeaning and reasons for their remarks to Shipp upon quitting will be dis-cussed later in analyzing their testimons In short, both Richardsons hadstrained relationships with the Respondent Union. In 1974, the RespondentEmploier's millwrights at Texaco v.alked off the job. and all were soonthereafter discharged the Richardsons were among four millwrights w hosuhsequenils were hired back "at the gate." Malcolm Richardson ultimatelytiled charges similar to those ,of Ronald In this case. These events and theresulting cases caused friction between the Richardsons. the [ nion, andother member mdl'w rights583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwrights were kept at the Texaco plant tor "routine [regular]maintenance ... [although there] is no guarantee that any-one has a permanent job." Shipp further testified that be-fore Richardson quit, it was his intention to keep him at theTexaco plant after the turnaround and on "routine mainte-nance ...[a]s long as he did the job, and this sort of thing."When Richardson indicated he was quitting, Shipp "[i]n away" asked him to stay by telling him that he (Shipp) was"sorry" he was leaving and that he had "done ... a prettygood job."Ronald R. Richardson, the Charging Party herein, testi-fied that on September 19, 1974, he injured his eye and thattwo operations followed on September 25 and in mid-No-vember 1974. The injury and operations resulted in the re-moval of the "lens" and the loss of "80 to 85 percent" ofvision in the eye. Additionally, Richardson stated that theeye "gets a burning sensation" when exposed to chlorine orammonia fumes and "starts turning red and swelling, and..[if it] ... all gets too bad, it gets infected and they [will]have to remove it." This warning, according to Richardson,came from his doctor who left it up to his judgment as towhether he could work in certain areas or under certainconditions.Richardson admitted the first Bennett referral to DowChemical on July 31, 1975, but quit on August 24 becauseof the effects of chlorine fumes on his eye and the inabilityof the foreman or others to assign him to areas away Iromchlorine fumes at all times. Richardson stated that thefumes would "seep in" through the "vent" of the "mono-goggles" he wore, resulting in his eye "running and turningred and swell[ing] shut." According to Richardson, "withina few days" after he quit at Dow he informed Bennett thathe could no longer work in chlorine because of his eye, andBennett simply replied he "didn't have any work right atthe time" and advised him "to wait on the bench."Richardson denied the second Wyandotte Chemical re-ferral of September 4, 1975, testifying that he had examinedthe out-of-work book the week before his testimony hereinand at that time the notation by the Wyandotte Chemicalreferral of September 4 was only and solely "NO ANS"(meaning "no answer"), and that it had not, at that time,been scratched out and replaced by "TD" (meaning"turned down"), as appears in the entry as introduced intoevidence." Richardson also denied the sixth Bennett refer-ral to Allied Chemical on November 10, 1975.Richardson in effect acknowledged and accepted thethird referral to Petrochem on September 26, 1975 (whichlasted approximately I week), and he further acknowledgedthe fourth, fifth, and seventh referrals to Allied Chemical(October 15, 1975), Dow Chemical (October 27, 1975), and35 As indicated earlier. Bennett's explanation of the change was that hehad telephoned Richardson twice about the referral and that there was noanswer at the first call but that he did reach Richardson later in the day(September 4) whereupon Richardson turned down the referral and that he(Bennett) immediately thereafter amended the out-of-work book to reflectthe turn down. Ronald's cousin Malcolm was with him when he examinedthe book the week before this preceeding, and in his testimony herein Mal-colm corroborates Ronald's testimony that the Wyandotte entry was notthen altered or modified.Hercules Chemical (December 23, 1975), but rejected thembecause of the presence of' chlorine or ammonia fumes.',Richardson accepted the eighth and Texaco referral onJanuary 9. 1976. He and his cousin Malcolm apparentlyboth reported together and immediately began "havingtrouble ... .with] different guys kind of' agitating." Thistrouble, according to Richardson, included the printing ofthe words "rats" and "scabs" on their tool cart severaltimes, the placing of "dead rats" on top of the cart, and athreatened attack by four millwrights in a washroom afterone of the four had "slapped [himl against the wall." Rich-ardson also described a further incident involving the fore-man's son, one Randy May, while driving home one eve-ning. According to Richardson, he and his cousin weredriving home together and attempted to pass May's slowervehicle several times, whereupon May would speed up.May's vehicle was joined by a third vehicle driven by yetanother millwright. and Richardson related that the maneu-vers of both vehicles almost caused him to crash headonwith an oncoming vehicle. Richardson thereafter decided toquit and so informed jobsite representative A. J. Nickens.37explaining to him the reason for his decision. According toRichardson. Nickens expressed relief at Richardson's deci-sion but did offer to help him get another job by talking toBennett. Upon leaving the Texaco site, the "rest of the mill-wrights" came and shook Richardson's hand, and the mill-wright who had slapped him in the washroom "halfway"appologized. Richardson related that he also told the Re-spondent Employ er's Maintenance Superintendent Shippthe full details about his experience at Texaco and appar-ently some later action was taken in criticism of the mill-wright's actions and conduct towards the Richardsons.Richardson acknowledged the ninth Bennett referral tothe Hogg paper plant in March 1976, but alleges that thisreferral was not intended by Bennett to involve his actual"hiring on." Richardson had just quit at Texaco, and hetestified that he asked Bennett to arrange the referral to get2 hours of "hire on time" so that he could ultimately receiveunemployment compensation. According to Richardson,this practice was not uncommon, and Bennett apparentlycomplied with Richardson's request as a courtesy. Richard-son indicated that he reported to Hogg and was almostimmediately "laid off ... (because of] a reduction inforce."1'The tenth and last Bennett referral was to the Exxonplant on March 22. 1976, which Richardson acknowledgedbut which he rejected because he was opening his own busi-ness (a local bar) and further because he also had the prom-ise of another job with a local salvage company. Richard-3, Richardson had worked at Allied previously "in the middle of the year"(1975) for almost 3 weeks on a turnaround. This was apparently before hesigned the out-of-work book and prior to July 31. 1975. He testified that hehad no trouble with fumes on that earlier turnaround because he apparentlywas not near chlorine or ammonia fumes. Richardson indicated he had neverworked at the Hercules Chemical plant.3 Such jobsite representatives were workers but apparently also wereunion representatives, acting in the nature of union stewards. Malcolm Rich-ardson also quit.13 Richardson definitely intended to convey the fact that the referral andresulting layoff were prearranged, as a favor. to enable him to draw unem-ployment compensation and that he (Richardsonl knew that National Main-tenance, the maintenance contractor at the job site. had no intentions of asuccessful referral.584 BARNARD AND BURKE. INC.son further indicated that the Exxon job was a "nightturnaround" which would have conflicted with the busyhours of operation of his own business, and in which he hadalready invested "a couple of thousand" dollars in remodel-ing, buying equipment, and obtaining a liquor permit."Richardson also, himself', related that Bennett offered him aconstruction job right after he turned down the last Exxonreferral but that he also turned this offer down because hewas "running [his] bar."*Ronald's cousin. Malcolm Richardson. in his testimony,essentially corroborated the detailed testimony of Ronaldrelative to the "harassment" at the Texaco plant which leadto their quitting after approximately 2 months, indicatingthey both decided the job "wasn't worth all the trouble."41Both Richardsons went to Dow Chemical on July' 31.1975, the first Bennett referral. According to Malcolm, theyboth started working in the cellulose unit and after approxi-mately 3-1/2 weeks, at the end of the turnaround, Ronaldwas transferred to the chlorine block. Ronald refused thetransfer and was laid off on August 24, 1975. whereuponMalcolm was given and accepted the transfer and workedthere until mid-November. Malcolm testified that althoughthe working conditions in the chlorine block "[were not]had," there was "quite a bit of chlorine in the air" and thatoccasionally it would burn his eyes even though he woregoggles.Malcolm Richardson, after examining the out-of-workbook, identified one of three phone numbers listed fbr Ron-ald as that of Ronald's father. One number was scratchedout and the third number was unknown to Malcolm, whoindicated that, at the time, Ronald was living in a housetrailer about a 100 yards down the road from his father'shouse and that there was no phone in the trailer.4,111. tIll BACKPAY SPL( I : (A lON, ISSUl-S, ANt) I)ll:/NSESIt is agreed herein that the backpay period commenceson March 12. 1975, and there is no dispute that it continuesthrough July 31, 1975, the date of the first Bennett referralto Dow Chemical. There is also agreement as to the appro-priate representative measure of earnings during the back-" The backpay specification does not list interim earnings from this busi-ness, which was apparently unsuccessful° This offer or referral was not mentioned by Bennett in his testimony anddoes not appear in the out-of-work booxk. It is apparently mentioned inRichardson's reinstatement rejection letter of April 9, 1976, discussed laterherein. Two other referrals mentioned by Bennett and appeanng in the out-of-work book (the third and Petro referral of September 26, 1975. and thesixth Allied Chemical referral of November 20, 1975) were not mentioned byRichardson in any of his testimony.41 Ronald's brother, Ralph Richardson, also briefly testified in this caseand also corroborated the testimony of Ronald and Malcolm concerningsome of the "harassment" incidents at the Texaco plant, including the auto-mobile incident. Ralph Richardson was. and is, a permanent employee of theTexaco plant in Convent. Louisiana. and was following Ronald's vehicle"about a city block" when the incident involving the two other vehiclesoccurred,4" Counsel thereafter stipulated that the second phone number was one ofRonald's brothers and that the scratched out number was that assigned tothe owner of the "house" (presumably trailer) where Ronald was staying.The phone numbers were placed in the out-of-work book by the workersthemselves when signing the book There is no testimony that the scratchoutof the third number was irregular or was not done by Ronald himself or athis request and with his consentpay period4and as to the appropriate formula used to cal-culate the net backpay due.The backpay specification alleges total net backpay dueRichardson amounting to $11,463 and covering the periodof March 12, 1975, to April 9, 1976. This period spans atotal of six quarters, the first two of which are uncontestedand encompass the period January 1 through June 30, 1975.representing a total net backpay amount of $3,496."4Of the remaining four quarters involved (quarters 3through 6. July 1, 1975, through June 30. 1976), July 1975in the third quarter is not in dispute. and the period fromApril 9 through June 30. 1976, in the sixth quarter is out-side the backpay period alleged in the specification. Thusthe total months involved over the full six quarters repre-sents nine months commencing August 1, 1975. and endingon April 9, 1976. With the exception of April 1976, theBennett referrals ran throughout the entire period in con-troversy (August 1975. through March 1976).The Respondent Union raises four defenses. First, it ar-gues that Richardson failed to mitigate his loss of earningsby rejecting, and in some cases qui:ting, the Bennett refer-rals. Secondly, the Union contends that Richardson's eyeinjury of September 19, 1974, renders him unavailable foremployment in his trade.4" Third, the Union maintains thatit was not responsible for Richardson's quitting the Texacoplant on March 5. 1976, and thus is not responsible for anybackpay resulting therefrom. The fourth and last defenseinvolves the General Counsel's method of determining theending date of the backpay period (April 9, 1976). By letterdated March 17, 1976, the Union wrote the RespondentEmployer that it had no objection to the employment ofRichardson at the Texaco plant "or any other location." Byletter dated March 25, 1976. the Respondent Employerwrote Richardson offering him immediate and full rein-statement to his former position at the Texaco plant.* OnApril 9, 1976. Richardson wrote back rejecting the offer.Respondent Union urges that the backpay period shouldend on March 17. the date of its letter to the RespondentEmployer, as opposed to April 9, 1976, the date of Richard-son's reply to the Respondent Employer's reinstatement let-ter.IV. EsALt A.TlI()N OF LAW 'AND EVIDENC(E, AND INITIAlCONCt.U SIONSI initially had some difficulty in this case, especially inlight of the Board's earlier remedy and order herein and thepresent position taken by the General Counsel as to Rich-43 These earnings were based upon the average applicable and appropriatequarterly earnings of two millwrights who worked through Richardson's al-leged backpay penod (March 12. 1975, to April 9, 1976) in the job classifica-tion." The period involved in the first quarter runs from March 12, 1975. toMarch 31, 1975. and the net backpay total is $873. The entire second quarteris involved (April 1. 1975, through June 30, 1975) and the net backpay totalis $2,623.'t This defense was also raised earlier in the unfair labor practice proceed-ing but was rejected. resulting in the Board's Order reinstating Richardson"to his former position [at the Texaco plant ... or to a substantially equiv-alent position."'6 Both letters were required under the onginal remedy and Order in thiscase.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDardson's employment limitations. In his earlier decision,Administrative I aw Judge Weil found "no evidence in therecord to support the Respondent Union's assertions ...that Richardson's injury renders him permanently disabled...or] that he can no longer perform as a millwright andthat he has been removed from the labor market in hischosen trade." Judge Weil did however, discuss Richard-son's eye injury and the effects of fumes when Richardsonwas required to work in a chemical factory, but furtherrecounted Richardson's testimony that "there were no suchfumes at Respondent Employer's enterprise."47 Althoughthe earlier Order in this case required Richardson's rein-statement to his former position at Texaco "or in the eventthat said position no longer exists, to a substantially equiv-alent position," the notice requirements required postingonly at the Texaco plant, and nowhere in the earlier deci-sion is there any mention or discussion of other plants byname or reference, or the temporary nature of some of themillwright assignments. Accordingly I find and concludeherein that the reinstatement remedy earlier ordered wasrestricted solely to the Texaco plant where Richardson wasworking, undisputedly without eye irritation, at the begin-ning of the backpay period.As I heard the evidence in this case, and later read thetranscript, I admittedly was prone to assume that through-out most of the Bennett referral period (from July 31, 1975,to January 9. 1976. when Richardson was referred back toTexaco), the reason for not referring Richardson back toTexaco earlier was the lack of a job or need for additionalmillwrights at Texaco during that period. However, such anassumption or conclusion should not and cannot be madehere as there is absolutely no evidence in the record to sup-port the same. The entire framework of Administrative l.awJudge Weil's earlier decision was based upon Richardson'sprevious and permanent employment at the Texaco plant.Bennett. I conclude without hesitation, knew about Rich-ardson's eye problem and the effects of certain fumes on theeye. Although understandably reluctant to admit knowl-edge of all the details and results of the eye injury. Bennett.I find, knew that Richardson could not work in some plantsand in some areas.4i Why, then, and up until January 9,1976. were most of Bennett's referrals to chemical plants?Why was Richardson not referred back to Texaco earlier?4"Considering Richardson's eye injury and resulting condi-tion, and further considering the Bennett referrals (up untilTexaco, at least, on January 9. 1976), together with all otherrelevant evidence adduced herein. I cannot and do not findthat Richardson willfully incurred losses bv clearly andunjustifiably refusing to accept desirable and new employ-ment or by quitting the first Dosw ('hemical referral, com-mencing on August 1. 1975. Richardson had no duty or47 Although the Respondent itmployer furnishes mainten.lnce to a numlherof plants, the enterprise referred to here clearly and solely Was the I exacoplant.4X Bennett, in his testimony, repeatedly denied that he knew Richardson'sreason for rejecting or quitting referrals or that he discussed the same withRichardson. I conclude that this was Bennett's evasive method oi ,attemnptingto show a lack oi klnowledge or attachment of significance to Richardson'seye injury in his referrals.4 One possible explanation may have been Bennett', knowledge of theanti-Richardson attitude among the workers .at Texaco. Itowever, there isabsolulely no direct es idence in this case toi support such a, conclusion which,and thus. would he pure conilectureobligation to accept employment which would aggravatehis eye condition or endanger his physical well-being. I thusconclude and find that by reasonable exertions at least,Richardson did make reasonable efforts to mitigate his lossof income during the period March 12. 1975, to January 9,1976, the date of the Texaco referral.50The remaining period to consider involved January 9 toApril 9, 1976. Richardson was referred back to Texaco onJanuary 9, 1976, and quit because of "harassment" after 2months (March 5, 1976). Administrative Law Judge Weil'searlier Decision herein issued on March 9, 1976. The Re-spondents took steps to comply with the recommended Or-der of Administrative Law Judge Weil on March 17 (letterfrom Union to Employer) and March 25 (reinstatement let-ter from Employer to Richardson), and Richardson rejectedreinstatement by letter of April 9. 1976, 3 days prior to theBoard's affirmance of Administrative Law Judge Weil's De-cision. As I conceive this case, there are three possible dateson which the backpay could be tolled, as follows:s'1. January 9-the referral date to Texaco2. March 25 reinstatement letter from RespondentEmployer to Richardson3. April 9 -letter of rejection from RichardsonI considered seriously herein the proprietory of tollingthe backpay period on January 9. 1976. when Richardsonwas referred to Texaco.52There is absolutely no evidence inthe record which would indicate that the "harassment" re-sulting in and necessitating the quitting of Richardson wasin any way induced or contributed to by the Respondent.Nor does the General Counsel so argue in this case. How-ever, to conclude that the backpay period tolled upon theTlexaco referral would necessitate my finding that the refer-50 These findings and conclusions make it unnecessary for me to determinewhether or not the out-olwork book book was altered by Bennett regarding theWyandotte Chemical referral (September 4. 1975), as claimed by Richard-son. Such a determination would have been difficult, to say the least. I fur-ther note here that the thrust of Respondent Union's evidence centeredaround the Bennett referrals, the only route and access Richardson had tothe job of a millwright. Although there was additional evidence of Richard-son's attempts at self-employment at his bar and other employment at asalvage yard (shown as interim earnings in the backpay specification), nosignificant and substantial evidence was presented which would support anargument by the Respondent Union that Richardson failed to mitigate hisloss of income by failing to seek other and additional outside interim em-ployment.'' Richardson's quitting date at Texaco (March 5) and the date of theRespondent Union's letter to the Respondent Employer (March 17), indicat-ing no objection to the reemployment of Richardson, have been excludedfrom possible dates. To have included Richardson's quitting date wouldhave, in my opinion. compelled the conclusion that it became obvious to) oneor both Respondents that Richardson unequivocally would have refused re-instatement at Texaco in late March or early Apnl Such a conclusion wouldhalve been based only on inference and not substantial evidence. The exclu-sion of the March 17 date (IJnion's letter to Employer) is for obvious rea-sons. Although a copy is noted to Richardson, this does not constitute a validoffer of actual reinstatement by Richardson's employer. The dates of theBennett referrals of Richardson to the Hogg paper plant and to Exxon. bothin March. hasve been excluded because of' my earlier determination thatRichardson's rformer employment," in terms of Administrative Law JudgeWeil's Decision herein. encompassed only the Texaco plant, and furtherbecause of the substantial evidence of record that Richardson's eye injurymade it difficult (if not impossible) for Richardson to work at plants otherthan Texaco. Richardson was also employed elsewhere at the time of theE xxon referral,q2 Consideration of this date was solely of my own choosing and not sug-gested or urged by the Respondent Union.586 BARNARD AND BURKE, INC('ral itself constituted a valid offer of reinstatement. Notwith-standing the fact that such a finding or conclusion would bebased on little or no existing judicial support, an additionalnumber of factors convinced me to reject the notion. Notonly was the referral made prior to the issuance of Admin-istrative Law Judge Weil's Decision, it was, according toRespondent Employer's Maintenance SuperintendentJoseph Shipp, of temporary turnaround maintenance whichlasted only "almost to the middle of March." Bennett didtestify that the job became indefinite and permanent, butShipp indicated that only some of the millwrights referredon the initial turnaround stayed permanently. In my opin-ion, the available evidence does not afford a conclusion thatthe job would have become permanent for Richardson if hehad not quit. and there is no evidence which reflects thatthe original referral was intended to develop into or resultin permanent placement for Richardson. Further. I mustconclude that Richardson's reasons for quitting were validand understandable.I am left now with either the March 25 or April 9 dateson which to toll the backpay period. The March 25 rein-statement letter from the Respondent Employer was mailedby certified mail. return receipt requested. The record isunclear as to when Richardson actually received the letter.which requested that Richardson "get in touch" with Re-spondent Employer's manager of maintenance "as soon aspossible" regarding whether or not he desired reinstate-ment, and to discuss a date for the return to work. Richard-son replied 15 days later by letter dated April 9, rejectingthe offer and indicating that "Mr. Bennett has promised[him] a better job marking construction." I do not find,under the circumstances of this case, that 15 days consti-tutes an unreasonable period for response within the uncer-tain framework and scope of the language "as soon as pos-sible." Thus I conclude that on April 9, 1976. thereremained an opportunity fo)r Richardson to accept or rejectthe offer of reinstatement. Under prevailing principles, Ithus find and conclude that the backpay period in this casewas tolled on April 9. 1976.\. riIt HBACKPAY DUEThere is no dispute as to the method and formula used bythe General Counsel to compute the backpay due in this~ This conclusion. I find. was not seriously and substantialls contested bNthe Respondent Union.case. At the beginning of the backpaN proceeding, the Gen-eral Counsel amended the backpay specification, withoutobjection, by adding an additional $633 to interim earningsof the first quarter of 1976, thus decreasing the original netpay due from $12,096 to $11.463. 1 find it unnecessary inthis case to recite more than a summairs of the net backpaydue, by quarter. which is as tillows:I.2.3.4.6.6.1975, Qtr. 11975, Qtr. 111975. Qtr. II11975. Qtr. IV1976. Qtr. I1976. Qtr. IITotal Net Backpay$ 873.002,623.001,881.004,181.001,520.00385.00$11.463.00Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in this case. Iherebh issue the following recommended:ORDER4The Respondent, United Brotherhood of Carpenters andJoiners of America. Millwright Local 720. being primarilyliable herein and thus as the primary obligator. its officers,agents, and representatives, and/or Barnard and Burk, Inc.,Construction Division. Baton Rouge. Louisiana, being sec-ondarily liable herein and thus as secondary obligator, theirofficers, agents. successors. and assigns, shall pay to RonaldRussell Richardson, in accordance with the computationscontained herein and contained in the backpay specifica-tion filed herein, as amended, the sum of $ 1,463 and inter-est thereon to be computed in the manner prescribed byF I. WVoolvorth Compariv, 90 NLRB 289 (1950), and F/or-idl Steel Corporation, 231 NL.RB 651 (1977 ," less tax v-ith-holdings required b,, Federal and state law.'4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Lahor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of' the Rules and Regulations, be adopted b) the Board and become itsfindings, conclusions. and Order. and all obhjections thereto shall be deemedwai.ed lor all purposes"See. generally, Isis Pllumbing & Ilearng (Co. 138 NLRB 716 11962).587